Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Office Action Correction 
Response to Arguments
1.   	Applicant's amendment/persuasive arguments, with respect to rejections of claims 1-20 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made over Moon et al (US Patent 8401248), and further in view of Zheng et al (US Patent Application 20120243751).

Information Disclosure Statement
2.   	The information disclosure statement (IDS) submitted on 08/08/2019, 09/24/2019, 10/21/2020, 03/03/2020, 04/09/2020, 07/07/2020 are made of a record. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.    	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al (US Patent 8401248), and further in view of Zheng et al (US Patent Application 20120243751).
	With regard to claim 1, Moon et al discloses detecting a first face in a first image (refer to Fig. 3, block 620);
analyzing, by the computing device, features of the detected first face to generate a set of facial feature descriptors that indicate features of the detected first face (refer to Fig. 4, 707 and 907), and
generating, by the computing device (refer to Fig. 2, block 162, 100) and based on the set of facial feature descriptors of the detected first face (refer to Fig. 4, block 707 and 907), (a face signature that uniquely identifies the detected first face in a second image at least within a scope of the analyzed features). Moon et al reference does not expressly call for a face signature that uniquely identifies the detected first face in a second image at least within a scope of the analyzed features. However, at the same field of endeavor, Zheng et al discloses this feature (refer to Page 4, Paragraph 0036). At the time of the invention, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching to Zheng et al facial image data processing system into Moon et al system. The suggestion/motivation for doing so would have been to provide image descriptors include information on one of texture, edges, and color relating to the facial expression (refer to Page 2, Paragraph 0012). Therefore, it would have been obvious to combine Zheng et al with Moon et al to obtain the invention as specified in claim 1.
	With regard to claim 2, Zheng et al discloses where the generated face signature is sufficient to identify faces in other images that are of a same person as the detected face (refer to Page 2, Paragraph 0012).

With regard to claim 4, Moon et al discloses where the quality score is influenced based on whether or not the detected face is located near an edge of the image (refer to Fig. 6).
With regard to claim 5, Moon et al discloses where the quality score is influenced based on whether or not the detected face is cut off in the image (refer to Fig. 6).
With regard to claim 6, Moon et al further comprising generating, by the computing device based on the analyzed features of the detected face, an expression of the detected face (refer col. 6, lines 18-23).
With regard to claim 7, Moon et al further comprising generating, by the computing device based on the analyzed features of the detected face, a pose of the detected face (refer to col. 6, lines 48-54).
Claims 8-20 are similarly analyzed and rejected the same as claims 1-7.

Other Prior Art Cited
3.    	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Patent No. (8553037), (8170298), (7653220) and (7233684).




Conclusion
4.    	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452. If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
01/152021.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669.